IN THE SUPREME COURT OF THE STATE OF DELAWARE

DG BF, LLC, a California limited       §
liability company, individually and    §
derivatively on behalf of              §
AMERICAN GENERAL                       §
RESOURCES LLC, a Delaware              §
limited liability company; JEFF A.     §
MENASHE, individually and              §
derivatively on behalf of              §
AMERICAN GENERAL                       §   No. 258, 2020
RESOURCES LLC, a Delaware              §
limited liability company,             §   Court Below–Court of Chancery
                                       §   of the State of Delaware
      Plaintiffs Below,                §
      Appellants,                      §   C.A. No. 2020-0459
                                       §
      v.                               §
                                       §
MICHAEL RAY, an individual, and        §
VLADIMIR EFROS, an individual,         §
                                       §
      Defendants Below,                §
      Appellees,                       §
                                       §
      and                              §
                                       §
AMERICAN GENERAL                       §
RESOURCES LLC, a Delaware              §
limited liability company,             §
                                       §
      Nominal Defendant Below,         §
      Appellee.                        §

                          Submitted: August 10, 2020
                          Decided:   August 13, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.
                                       ORDER

      After careful consideration of the notice of interlocutory appeal, its exhibits,

the motion for expedited interlocutory review, and the Court of Chancery’s order

denying the application for certification of an interlocutory appeal, it appears to the

Court that:

      (1)     This appeal arises from a Court of Chancery decision denying a request

for a declaratory judgment filed by DG BF, LLC (“DG BF”) and Jeff A. Menashe

(collectively, “the Plaintiffs”) confirming their interpretation of the Sixth Amended

and Restated Limited Liability Agreement (“the Operating Agreement”) for

American General Resources LLC (“AGR”). The following background is relevant

to the Court of Chancery’s ruling.

      (2)     On June 11, 2020, the Plaintiffs, individually and derivatively on behalf

of AGR, filed a complaint against AGR Managers Michael Ray and Vladimir Efros,

along with a motion to expedite and a motion for a status quo order. The complaint

contains eight claims: (i) breach of fiduciary duty; (ii) breach of the Operating

Agreement, (iii) breach of the implied covenant of good faith and fair dealing; (iv)

anticipatory breach of the Operating Agreement, (v) fraud and concealment, (vi)

fraudulent inducement, (vii) declaratory relief (“Count VII”), and (viii) equitable

accounting. Plaintiff Menashe is a Managing Member of Plaintiff DG BF and was

the Series D Manager of AGR when the complaint was filed.


                                           2
       (3)    On June 26, 2020, the Court of Chancery expedited proceedings as to

Count VII, which sought a judicial declaration that Defendant Ray and AGR

(collectively, “the Defendants”)1 must obtain the Series D Manager’s consent to

amend the Operating Agreement before the Defendants could issue Series E

financing that would give Series E unitholders preference over Series D unitholders

in liquidation.2 On July 9, 2020, the Court of Chancery issued a written decision

rejecting the Plaintiffs’ argument and effectively giving the Defendants the green

light to move forward in closing of Series E financing (“the Opinion”).

       (4)     On July 14, 2020, the Plaintiffs asked the Court of Chancery to certify

an interlocutory appeal from the court’s opinion and moved to stay the proceedings

with regard to Count VII pending interlocutory review. The Plaintiffs maintained

that the Opinion decided a substantial issue of material importance 3 because it related

to the merits of the case and implicated the Plaintiffs’ legal right to priority in

liquidation distribution. The Plaintiffs also argued that the substantial benefits

would outweigh the costs associated with interlocutory review4 because the

Plaintiffs risked permanent and irreversible loss without intervention. Finally, the

Plaintiffs alleged that interlocutory review would (i) terminate the litigation as to



1
  For reasons unclear from the record, Count VII is not alleged against Defendant Efros.
2
  Also on June 26, 2020, the Court of Chancery entered a temporary restraining order enjoining
the closing, but not the shopping, of Series E financing pending its decision on Count VII.
3
  Del. Supr. Ct. R. 42(b)(i).
4
  Del. Supr. Ct. R. 42(b)(ii).
                                              3
Count VII5 and (ii) serve considerations of justice6 given the significant and

permanent consequences for Plaintiffs and their liquidation priority rights absent

interlocutory review. The Defendants opposed the application. The Defendants

cited to the fact that, on July 7, 2020, the Series D unitholders had voted to remove

Menashe as the Series D Manager and to appoint Ryan Hudson as the new Series D

Manager.     Following Menashe’s removal, Hudson consented to the Series E

financing, the issuance of Series E units with priority over Series D units in

liquidation, as well as the corresponding amendments to the Operating Agreement.7

Because the Defendants had obtained approval from the Series D Manager—as the

Plaintiffs had argued that the Defendants must—the Defendants reasoned that there

was no longer an actual controversy between the parties and the issues raised in the

court’s holding for which the Plaintiffs sought interlocutory review were moot.

       (5)    On July 17, 2020, the Court of Chancery denied the Plaintiffs’

application for certification of an interlocutory appeal. The Court of Chancery

agreed with the Defendants that the issues raised in the Plaintiffs’ declaratory

judgment claim are now moot: the consent that the Plaintiffs sought has been

obtained. Accordingly, the Court of Chancery found that there was no substantial



5
  Del. Supr. Ct. R. 42(b)(iii)(G).
6
  Del. Supr. Ct. R. 42(b)(iii)(H).
7
   The Plaintiffs responded to the Defendants’ opposition, challenging the Defendants’
characterization of the circumstances under which Menashe had been replaced as the Series D
Manager.
                                            4
issue of material importance—a threshold consideration under Rule 42(b)(i)—

meriting interlocutory review. The Court of Chancery also considered the Rule

42(b)(iii) factors and found that none weighed in favor of interlocutory review.

Specifically, the Court of Chancery disagreed with the Plaintiffs’ contention that

interlocutory review would terminate the litigation, noting that seven claims of the

Plaintiffs’ complaint remain pending. In addition, the Court of Chancery noted that,

while the Plaintiffs argue that they face irreparable harm if the Series E financing is

allowed to proceed, AGR contends that it will be irreparably harmed if the Series E

financing is further delayed. Balancing those considerations, the Court of Chancery

found that considerations-of-justice factor did not support certification. We agree

with the Court of Chancery’s well-reasoned conclusion.

           (6)    Applications for interlocutory review are addressed to the sound

discretion of the Court.8 Giving due weight to the Court of Chancery’s analysis and

in the exercise of our discretion, this Court has concluded that the application for

interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b).            Exceptional circumstances that would merit

interlocutory review of the Court of Chancery’s decision do not exist in this case,9




8
    Del. Supr. Ct. R. 42(d)(v).
9
    Del. Supr. Ct. R. 42(b)(ii).
                                           5
and the potential benefits of interlocutory review do not outweigh the inefficiency,

disruption, and probable costs caused by an interlocutory appeal.10

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED. The motion for expedited interlocutory review is MOOT.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                           Chief Justice




10
     Del. Supr. Ct. R. 42(b)(iii).
                                         6